 LEBIS CONTRACTINGLebis Contracting, Inc. and Local 449, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Cases 3-CA-9723 and 3-RC-77799 August 1983DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 28 September 1981 Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, the Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.Based on his assessment of the credited testimo-ny, the Administrative Law Judge found that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging truckdrivers Lawrence Londonand Kenneth Waltz, Jr., because of their union ac-tivities. In so finding, the Administrative LawJudge rejected, as not worthy of belief, the Re-spondent's contention that, prior to being informedof their union activities, it discharged them forcause: London, for ineptitude and for behaving inan insolent manner toward his supervisor, andWaltz, because he was frequently late for work,slow, when working, and because he refused toaccept supervision.2The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings. Nei-ther do we find merit in the Respondent's contention that, because theAdministrative Law Judge generally discredited the Respondent's wit-nesses and credited the General Counsel's witnesses, his credibility reso-lutions are erroneous or attended by bias or prejudice. NLRB v. Pitts-burgh Steamship Co., 337 U.S. 656 (1949). Indeed, upon careful examina-tion of the Administrative Law Judge's Dccision and the entire record inthis proceeding, we are satisfied that the Respondent was accorded a fulland fair hearing and that its allegations of bias and prejudice are withoutmerit.I Thus, the Administrative Law Judge found that the Respondent tol-erated whatever poor work habits London and Waltz had exhibited untilit became aware of their union activities (at which time it summarily dis-charged them). He noted, inter alta, that, although London had been em-ployed only 9 months, Waltz had worked for the Respondent for 5 or 6years, and that Waltz' tardiness had been a longstanding problem.267 NLRB No. 15It is undisputed that London and Waltz lastworked for the Respondent on Tuesday, 25 March1980; that on Wednesday morning, 26 March, theRespondent received a copy of the petition filed bythe Union seeking to represent the Respondent'sthree drivers; that Anthony Bodami, Jr., the Re-spondent's president, immediately summoned to hisoffice Bradley Vaughn, the only truckdriver stillworking, and there questioned him concerning hisinvolvement with respect to the petition; and thatVaughn told Bodami he signed an authorizationcard as requested by London and Waltz, but thatthey had initiated the organizational effort.However, the parties joined issue on the pivotalquestion concerning the employment status ofLondon and Waltz on 25 March, after they ceasedwork at the Respondent's Eagle Street demolitionproject. Consistent with their testimony, the Gen-eral Counsel asserts that London and Waltz werelaid off for lack of work, as the project nearedcompletion, until such time as work might becomeavailable on a Purina silo demolition job. The Re-spondent insists that, on the day in question, bothemployees were discharged separately by AnthonyBodami III, the president's son and project supervi-sor, for the reasons mentioned, albeit there were nowitnesses to the conversations during which thedischarges were alleged to have occurred.In support of its contention, the Respondentrelies substantially on the testimony of Vaughnwho stated that, during his conversation withBodami Jr. bout the petition, the latter informedhim that London and Waltz had been dischargedon the preceding day. The Respondent also relieson testimony to the effect that work continuedapace on the Eagle Street project until the Thurs-day following the discharges; that other, smallerdemolition jobs had not been completed elsewhere;and that, as Vaughn testified, demolition of thePurina silo began on the following Monday, wellbefore London and Waltz claim they had learnedof their discharges-thus compelling, it argues, theconclusion that sufficient work opportunities exist-ed, at the time of the alleged layoff and throughoutthe entire period in question, for employees whowere otherwise suitable.3:' Significantly, there is no suggestion on the record in this proceedingthat either London or Waltz was ever replaced by another driver at atime here relevant. Indeed, Vaughn himself acknowledged, on cross-ex-amination, that on the day after London and Waltz left the Eagle Streetproject "there was only enough work for one truck."In these circumstances, and in view of the fact that the Respondent'stotal surviving work force was employed on the Eagle Street project, wefail to see what relevance there may be in the existence of smaller, unfin-ished demolition projects elsewhere without the equipment and labornecessary to load debris therefrom onto waiting trucks49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent also sought to buttress its casewith the testimony of a number of witnesses, set-ting forth in substantial detail the deficiencies in theskills and work habits of the employees in question.The Administrative Law Judge found thatLondon and Waltz were in fact laid off on 25March for want of work, as they had testified, andwere subsequently discharged because of the repre-sentation petition which was filed on their behalfand as a result of their efforts.The Respondent excepts, among other things, tothe Administrative Law Judge's conclusion thatVaughn's testimony was weakened by affidavitscasting doubt on his credibility. The Respondentasserts that inconsistencies found among three ofVaughn's affidavits relate merely to dates, and thatthe confusion with respect thereto was engenderedby the Board's own agents, whose harassment ofVaughn is evidenced by the number of affidavitstaken.Our examination of these affidavits reveals dis-crepancies which involve more than mere confu-sion as to dates. In Vaughn's first affidavit, takenby a Board agent on 26 April 1980, he stated thatBodami Jr., when questioning him about the repre-sentation petition "did not tell me at that time thathe was going to fire Kenny and Larry." Rather,late in the afternoon of the following day, whenBodami Jr. was at the Eagle Street project, "he in-formed me that he had discharged Larry andKenny." In a second affidavit, taken I week laterby the Respondent's counsel, Vaughn, again refer-ring to the occasion on which he was questionedconcerning the petition, stated: "I said Kenny andLarry had wanted to file a petition for the Union.Bodami said he had fired them yesterday morning.I knew he was going to do it so it wasn't a surpriseto me." Thereafter, in a third affidavit, subscribedbefore a Board agent on 5 May, Vaughn repudiat-ed the foregoing, and reasserted what he had saidin the first. Such equivocation with respect to im-portant events hardly lends support to Vaughn'scredibility. Further, in his final affidavit, taken onthe eve of the hearing, Vaughn, 'while assertingthat discussions with the Respondent leading to hisultimate change in status from employee to inde-pendent contractor had begun well before eventsgiving rise to this proceeding, stated that suchchange in status did not occur until 16 May 1980,...because Bodamie [sic] wanted to see ifthere was enough work to make this type ofarrangement worthwhile. After Lebis got thedemolition contract with Ralston Purina it wasdetermined by both of us that the arrangementwas worthwhile. About the end of April orthe first part of May 1980 I was told by Boda-mie, Jr, that Lebis got the Purina contract.It is noteworthy, in this respect, that neitherBodami testified as to the date when work actuallycommenced on the Purina project, the Respondentapparently choosing to rely solely on Vaughn's tes-timony that such work began on the Monday fol-lowing the discharges of London and Waltz.Based on the foregoing, we conclude, as did theAdministrative Law Judge, that there was worksufficient for only one truckdriver at the timeLondon and Waltz ceased working at the EagleStreet project; that they were laid off by BodamiIII, until such time as demolition of the Purina silomight begin, as they so testified; and that theywere subsequently discharged by Bodami Jr. whenthe latter learned of their activities with respect tothe petition. It is clear that, between the timeLondon and Waltz were laid off and the time oftheir discharges, nothing intervened save notice onthe part of the Respondent of the filing of the rep-resentation petition and their involvement with re-spect thereto. The conclusion is inescapable thatthey were discharged for these reasons and not be-cause they were unsatisfactory employees. Suchdischarges are discriminatory, strike at the heart ofemployees' statutory rights, and constitute viola-tions of Section 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Lebis Contracting, Inc., Buffalo, New York, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs accordingly:"(a) Offer to Lawrence London and KennethWaltz, Jr., immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, in the manner set forth in the sectionof this Decision entitled 'The Remedy.'"(b) Expunge from its files any reference to thedischarges of Lawrence London and KennethWaltz, Jr., and notify them in writing that this hasbeen done and that evidence of their unlawful dis-50 I.EBIS CONTRACTINGcharges will not be used as a basis for future per-sonnel actions against them."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the challenges tothe ballots cast by Lawrence London and KennethWaltz, Jr., in Case 3-RC-7779 be overruled, thattheir ballots be opened and counted, and that anappropriate certification be issued.APPENDIXNOTICE To EMPIOYFESPOSTEDI) BY ORDER OF THINATIONAl. LABOR RHF.ATIONS BOARDAn Agency of the United States GovernmentWE WIL.L NOT discourage membership inLocal 449, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organi-zation, by discharging any of our employees orin any other manner discriminating againstthem in regard to their tenure of employmentor any term or condition of employment.WE WIt.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.WE WI tl. offer Lawrence London and Ken-neth Waltz, Jr., immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges, and make themwhole for any loss of earnings, with interest,they may have suffered as a result of the dis-crimination against them.WE wil.l expunge from our files any refer-ence to the discharges of Lawrence Londonand Kenneth Waltz, Jr., and notify them inwriting that this has been done and that evi-dence of their unlawful discharges will not beused as a basis for future personnel actionsagainst them.LEBIS CONTRACTING, INC.DECISIONSTATEMENT OF THE CASEKARI. H. BUSCHMANN, Administrative Law Judge:This case arose upon the filing of charges by Local 449,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (Local 449), inCase 3-CA-9723 and was consolidated with Case 3-RC-7779. The complaint, issued May 15, 1980, contained al-leged violations of Section 8(a)(l) and (3) of the NationalLabor Relations Act (the Act). It is alleged that on orabout April 3, 1980, Respondent discharged LawrenceLondon and Kenneth Waltz for engaging in protectedconcerted activities, offered to return Waltz to work ifhe would forget about the Union, and threatened tospend $100,00 to fight the Union. Respondent's answer,filed on May 20, 1981, denies all allegations set forth inthe complaint.FINDINGS OF FACTThe Respondent, Lebis Contracting, Inc., a New Yorkcorporation, maintains an office in Buffalo, New York, asits principal place of business and is engaged in demoli-tion and hauling work in the construction industry. In1979, Respondent had contracts with the city of Buffalo,New York, in excess of $50,000. The city of Buffalo an-nually purchases in excess of $50,000 in goods and mate-rials from businesses located outside the State of NewYork. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7).Lebis is a small family-run operation managed by An-thony Bodamie, Jr. His son, Anthony Bodamie III, is thesupervisor for most of its demolition projects, including(the primary focus of this proceeding) the Eagle Streetproject which lasted roughly from January until the lastweek of March 1980. During that time Respondent em-ployed Bradley Vaughan, Kenneth Waltz, and LawrenceLondon, three truckdrivers who hauled truckloads ofdebris from demolition sites to dump sites; Linda Gim-brone, a secretary; Glen Lee, the operator of a front-endloader; and Angello Sellan, a laborer and the son-in-lawof Bodamie Jr.In February 1980, the drivers became interested injoining a union and obtained authorization cards fromLocal 449, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America. ByMarch 12, 1980, all three of Respondent's truckdrivershad signed union authorization cards. On March 24,Local 449 filed a petition with Region 3 for certificationof representation for Respondent's truckdrivers and, onMarch 26, Respondent received notice thereof from theRegional Director. Prior to the receipt of the NLRBnotice, Respondent was unaware of its drivers' plan toorganize. Shortly after receipt of the NLRB notice, Bo-damie Jr. had Vaughan report to his office whereuponhe was questioned about the drivers' union organizationeffort and about his own role therein.On the previous day, March 25, A. Bodamie Ill, thedrivers' supervisor, informed Waltz and London, individ-ually, at the Eagle Street site, and absent any third partyobservers, of a change in their employment status. Theparties disagree as to whether they were laid off or firedat that point. The parties do agree, however, that afternoon on March 25 neither Waltz nor London ever againworked for Respondent and that Vaughan, the driverwith the least seniority at Lebis, did continue workingfor Respondent for at least the remainder of that day.The record discloses no clearly demonstrable change inVaughan's employment status prior to May 16, the dayRespondent received the NLRB complaint leading to51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis proceeding. On May 16, Vaughan signed a contractwith Respondent becoming Respondent's sole independ-ent trucking contractor and acquiring, with no downpayment, possession of one of Respondent's truck trac-tors. According to Vaughan's affidavit of October 28,1980 (G.C. Exh. 8):The contracting arrangement is a lease purchasearrangement where I am responsible for the repairs,all maintenance, fuel, licensing fees, registration,fuel tax and state permit for one tractor. The tractorwas owned by Lebis Contracting and they hold themortgage on the tractor. The leasing fees includethe payment of the mortgage. I am still coveredunder Lebis' workmen's compensation since thereare circumstances where I work straight time.Vaughan's change in status from employee to independ-ent contractor led him to abstain from voting in theunion representation election held at Lebis on June 6.1980, because, as he put it, "since I was going into busi-ness for myself I did not need the union representation"(G.C. Exh. 8). Waltz and London did vote in that elec-tion, but the Board agent conducting the election chal-lenged their ballots because their names did not appearon the eligibility list. Their names did not appear on thelist because Respondent claimed they had been fired forcause on March 25.The General Counsel contends that, on March 25, Bo-damie III individually informed Waltz and London thathauling work had been completed at Eagle Street andthat each was laid off, probably for a couple of weeks,until demolition operations at the anticipated RalstonPurina job required their return. The General Counselfurther contends that Respondent did not decide to fireWaltz and London until after it had been surprised bythe receipt of the NLRB union election notification onMarch 26, and only after Bodamie Jr. questionedVaughan about his and the other drivers' intention to un-ionize. The General Counsel claims that the first newseither driver received regarding their joint terminationwas not until April 3, when Bodamie Jr. told Waltz thathis son had fired them both back on March 25. Duringthis April 3 conversation between Waltz and BodamieJr., the latter allegedly offered Waltz his job back if hewould forget about the Union and also threatened tospend $100,000 to keep the Union out. Waltz andLondon were the General Counsel's only witnesses.Respondent contends that there was no significant lullin demolition operations between the Eagle Street andPurina jobs requiring any layoff. Respondent asserts thatBodamie III fired Waltz and London on March 25 be-cause their sluggish work pace and consistent disobedi-ence continued despite several warnings and finallybecame intolerable. Respondent called Bodamie Sr., Bo-damie Jr., Bodamie III, Vaughan, Gimbrone, Lee, andSellan as witnesses.The record shows that London and Waltz had workedfor Lebis up until March 25, 1980, when they were laidoff because the "Eagle Street job" was nearly finished.On the following day, Respondent received writtennotice in the form of a petition for certification of repre-sentation that its employees were interested in belongingto a union. Bodamie Jr. promptly questioned BradVaughan about this document and his involvement withthe Union. Vaughan told his employer that London andWaltz had been instrumental in getting the Union in-volved and that they had signed union cards. Vaughanreluctantly admitted to signing a card because he had tosupport his "own faction."London and Waltz did not know until substantiallylater that they had been discharged; Waltz was informedon April 3 when he picked up his paycheck that he hadbeen fired by Bodamie III, because he took too manycoffeebreaks and drove too slow; London officiallyfound out on April 15 from Respondent's testimony atthe representation hearing that he had been discharged.In view of the timing of this sequence of events, the in-ference is clear that Respondent had converted the em-ployment status of the drivers from a layoff to a dis-charge because of the employees' union activity.The record also contains the testimony of Waltz con-cerning a conversation which he had with Bodamie Jr.on April 3, where Bodamie allegedly told Waltz toforget about the Union, that he would spend a hundredthousand dollars to keep the Union out, and that hewould like for Waltz to come back to work. There is nocorroborating evidence to support this testimony. Boda-mie Jr. admitted that he had a conversation with Waltzon that day, but he denied any conversation dealing withthe Union.I have not credited Waltz' testimony in this regard be-cause I am not convinced of the accuracy of his testimo-ny in all respects. For example, both Waltz and Londondenied having received any reprimands from manage-ment about their conduct on the job. I find it hard to be-lieve that no one in management ever reprimandedWaltz for his tardiness or for transporting young passen-gers in the company's truck, nor do I find it credible thatmanagement accepted without criticism London's in-volvement in overturning the truck. I accordingly findthat Respondent did not interfere with the rights of em-ployees protected by Section 7 of the Act as alleged inthe complaint.In an effort to show that Waltz and London were dis-charged for cause, Respondent called several witnessesall of whom described in a corroborating fashion theshortcomings of the two employees. For example, GlenLee, an operator of a front loader, testified that he con-sidered London "a real bad truck driver" who had over-turned a truck several months prior to his discharge andwho was slow in backing up his truck to the frontloader. Lee also criticized London because he frequentlyreturned from the dump together with Waltz, instead ofstaggering their return with the trucks, and because hewould wear radio earphones, making it difficult for theoperator of the loading equipment to give signals by"goosing" the engine. The additional problem withLondon, according to Lee, was his practice of unloadingthe truck while standing outside of the cab, instead ofoperating the lever from the inside of the truck which ismuch safer in the event the truck should turn over.52 LEBIS CONTRACTINGLee testified that Waltz was a good worker, but thathe was habitually late for work. Lee further stated thatWaltz would often have unauthorized passengers in histruck, and that he frequently picked up steel scraps forhis personal profit on company time.Brad Vaughan, the only other truckdriver for Re-spondent, was also critical of London and Waltz. He tes-tified that he regarded London's ability as a truckdriversimply as that of "a beginner." He also referred to Lon-don's habits of wearing a radio headset and of unloadingthe truck while standing outside of his truck. Vaughanrecalled that London had turned over the truck some-time in January and that he appeared to have becomemore cautious after that accident. Vaughan believed thatWaltz was late for work as often as 3 days a week. Hestated that Waltz frequently transported kids in his truck,and that he often picked up steel scrap on company time.Linda Gimbrone, a former secretary for Respondent,corroborated Waltz' habitual lateness for work. She testi-fied that she frequently had to telephone Waltz at hishome to remind him to come to work.Sellan, a laborer and son-in-law of Bodamie Jr., testi-fied that London continued to dump his truck from out-side the cab in spite of Bodamie's complaints about thepractice. Sellan observed that London became more"scared" and "nervous" after the experience with theoverturned truck. In his testimony, Sellan also referredto London's practice of wearing earphones while operat-ing the truck and Waltz' practice of transporting kids inhis truck.Bodamie Jr., Respondent's general manager, referredin his testimony to some of the undesirable work habitsof the two truckdrivers and generally described them asslow and uncooperative. According to Bodamie Jr.,transporting unauthorized passengers created problemswith the insurance coverage on the trucks, the wearingof earphones was unsafe and might cause accidents, andpicking up steel scrap interfered with the employees'working time. When asked specifically in what mannertheir performance on the job was poor, Bodamie Jr. an-swered as follows:In all types of manners. They were very belliger-ent about anything. They didn't care about any-thing. They were breaking the truck. My mechanicwas in a run every minute of the day to fix thetrucks for one thing or another. They were break-ing the air lines, the signals never worked; the hornnever worked, nothing was working.In his opinion, their unsatisfactory work habits beganapproximately 3 months before they were fired. Signifi-cantly, Bodamie Jr. stated as follows in answer to theGeneral Counsel's question what caused them to be firedon April 25:I don't know. My son was on the jobsite and hefired them. He just called me on the radio and saidhe was going to fire them.Although Bodamie Ill had "[a]bsolute authority to any-thing he wants on the jobsite," according to his father,this authority did not include the authority to hire.Indeed, on prior occasions when Bodamie III hadwanted to fire them, Bodamie Jr. had "told him not tofire them, to give them a little more ample time; maybethey would change."Respondent's final witness was Bodamie III. He de-scribed London and Waltz as uncooperative and lazy,who would refuse to make minor repairs to their trucksand who would frequently run out of fuel because oflack of attention to their job. Waltz was often late forwork and both would return from the dump "bunchedup." Bodamie III testified that he frequently admonishedthe drivers about their poor work habits and that, onApril 25, he fired them, under the following circum-stances:Well, Mr. London didn't-I don't think he likedthe idea that I was cracking down on him. AndKenny, I don't think that he liked to take ordersfrom me, maybe because my age was too close tohis. Anyway, he got cocky with me on the 25th.Maybe a week before he was fired he said that hecould hear with those earphones. And I said, "If Isee any problem with those earphones, that youdon't hear something"; I said, "You are going totake them off." Well, anyways, on the 25th I wastalking to the guy or he was in his truck and I toldhim to wait a minute. Now, earlier in the day I toldhim, as I always tell them, that they are supposed toonly take two coffee breaks; one at 10:00 o'clockand one at 2:00 o'clock; that's what you are sup-posed to take. And I told Larry, the day before, onthe 24th. He told me that he would keep a log.Okay. I says, "Fine. If you want to keep a log, keepa log and show it to me and I will match it up andgive you the hours, so long as I see everything isstraight." Anyways, the next day I asked him; Isaid, "Let me see your log. I want to see your log."This was the 25th and he had earphones on and hesaid, "I can't hear you, anyways. I don't have tokeep a damned log. I don't have to listen to you.Damn it, I am sick of this."And I waited for him to come back and I fired him.Bodamie III then radioed his father to inform him thathe had fired London, and that he would fire Waltz be-cause "Kenny didn't change."The foregoing summary of Respondent's justification'for the discharges of the two truckdrivers does not pro-vide a plausible and convincing version of why two ofthe three truckdrivers were suddenly discharged at pre-cisely the time of their bid to join the Union. Londonhad been employed by Lebis for only 9 months, butI Some of the testimony, particularly those portions critical of Lon-don's and Waltz' poor work habits, was elicited by leading questions. Ihave credited this testimony only to the extent where it was specific andcorroborated. However, I have not credited generalities, such as Lee'sstatement that London was a "real bad driver" or young Bodamie's state-ment that Waltz was "the laziest" and the other Bodamie's reference toboth as uncooperative or belligerent.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaltz was a longtime employee for 5 or 6 years. Therecord does not show a culmination of poor work habitsby either employee. Some of the objectionable conductsuch as picking up steel was expressly permitted by theelder Bodamie and certainly tolerated by Bodamie Jr., aslong as it did not interfere with his work. The accidentwith the truck happened several months prior to the dis-charge, Waltz' tardiness had been a longstanding prob-lem and his transporting of other passengers happenedseveral years prior to the discharge.Also unconvincing was the sequence of events leadingup to London's discharge, as described by Bodamie Ill.Certainly the dispute he had with London would hardlyprovide a basis for the discharge of Waltz. Moreover,even though Bodamie III supposedly had full authorityto fire employees, he had never exercised that authoritywith other employees and would certainly not have doneso without consulting with his father first.Suspect is also Vaughan's change in status from atruckdriver to that of an independent contractor effec-tive May 16. Indeed, when confronted by Bodamie Jr.,Vaughan skillfully extricated himself from his union alle-giance and explained away his signing of a union card.The obvious inference is that he was "taken care of' byhis employer.This also accounts for Vaughan's several and some-times inconsistent affidavits. Of crucial significance is aresolution of whether the two men were discharged onMarch 25, as claimed by Respondent, or on March 26after Respondent's receipt of the petition for certificationof the Union. In this regard, the record contains the tes-timony of Vaughan describing a conversation which hehad with Bodamie Jr. after the receipt of the petition.While Vaughan was moving a piece of equipment fromthe "Eagle Street job" to the "Ralston Purina plant," hewas called by radio into Respondent's offices. BodamieJr. showed him the letter from the NLRB and askedwhat it was all about. Vaughan admitted that he hadsigned a union card and also informed Bodamie thatWaltz and London had signed cards, and that theywanted to be represented by a union and work under aunion contract.His testimony, however, denied the significant state-ment in his affidavit of April 26, 1980, in which he statedthat London and Waltz had been fired on the day afterhis conversation with Bodamie Jr. Subsequent affidavits,as well as his testimony, changed the sequence of eventsto the effect that the two drivers had been fired prior tothe conversation with Bodamie and prior to his receiptof the petition. This inconsistency in his testimony andthe various affidavits can only be explained by Vaugh-an's belated attempt to extricate his employer from unioninvolvement.Considering the record as a whole, the only logical in-ference to be drawn is that Waltz and London were laidoff on March 25, because the Eagle Street job was basi-cally finished, leaving Vaughan with the task of movingthe machinery and other equipment to the next site, theRalston Purina plant. When Respondent received theunion petition, he questioned Vaughan about the matterand decided to fire the two other drivers thereafter.CONCILUSIONS OF LAWI. The Respondent, Lebis Contracting, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union, Local 449, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent, by discharging Kenneth Waltz andLarry London, discriminated against its employees be-cause of their union activities in violation of Section8(a)(3) and (1) of the Act.4. The challenges in Case 3-RC-7779 on the groundthat Larry London and Kenneth Waltz were no longeremployees of Respondent are overruled, as the recordshows that they were temporarily laid off and unlawfullydischarged. Their votes must therefore be counted.5. Any other allegations in the complaint have notbeen substantiated.THF. RFMEDYIn order to remedy labor practices found herein, myrecommended Order will require Respondent to ceaseand desist from further violations, to post an appropriatenotice to employees, and to offer unconditional reinstate-ment to Kenneth Waltz and Larry London and makethem whole for all wages lost by them as a result of theunlawful discharges, such backpay and interest thereonto be computed in the manner prescribed in F W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).2 I shall further order that thechallenges to the ballots of Larry London and KennethWaltz be overruled.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The Respondent, Lebis Contracting, Inc., Buffalo,New York, its agents, officers, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in the Union, or anyother labor organization, by discharging employees orotherwise discriminating in any manner in respect totheir tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purpose of the Act:(a) Offer to Larry London and Kenneth Waltz imme-diate and full reinstatement to their former jobs or, if2 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.54 LEBIS CONTRACTINGthese jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges, and make them whole for any lossof earnings they may have suffered by reason of the dis-crimination against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon reasonable request, make avail-able to the Board and its agents, for examination andcopying, all payroll records and reports and all otherrecords required to ascertain the amount, if any, of anybackpay due under the terms of this recommendedOrder.(c) Post at its Buffalo, New York, offices and facilitiescopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 3, after being signed by Respond-ent's authorized agent, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply with this Order.IT' IS FURTHER ORDERED that the challenges to the bal-lots of Larry London and Kenneth Waltz be overruled.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anO.der of the National Labor Relations Board."55